Citation Nr: 1122605	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-38 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 2002 to September 2002 and January 2003 to July 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have hearing loss, as defined by VA.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in March 2009.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant audiological examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board notes that the Veteran has contended that her examinations were not "thorough."  See September 2010 statement.  The Board further acknowledges that it is unclear whether the May 2008 VA examiner reviewed the claims file.  However, review of the VA examination records indicates that the examiners elicited medical histories from the Veteran and conducted the appropriate testing and that the examination records document all the information needed to determine whether the Veteran has hearing loss, as defined by VA, and the Board finds there is an absence of credible, competent evidence of the inadequacy of either examination with respect to determining whether the Veteran has a current service-connectable disability.  Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service medical evidence reflects no complaints suggestive of hearing loss and no audiometric findings suggestive of hearing loss, as defined by VA.  

An April 2008 VA neurology/miscellaneous examination record reflects that the Veteran's hearing was within normal limits.  

An April 2008 VA general medicine examination record reflects the Veteran's history of hearing loss, especially in the left ear.  Based on this history, the Veteran was assessed with possible hearing loss of the left ear and scheduled for an audiogram.  

A VA audio examination was then conducted in May 2008.  At that time, the Veteran reported a history of hearing difficulties and communication difficulties when around background noise.  She also reported military noise exposure from gunfire and mortar fire and denied civilian noise exposure.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
15
20
20
35
35

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The examiner indicated that the Veteran had a sloping mild high frequency sensorineural hearing loss in the left ear, normal hearing in the right ear, and good word recognition.  

Another VA examination was conducted in August 2009.  At that time, the Veteran reported a history of diminished hearing in the left ear for approximately 18 months and military noise exposure from gunfire and mortar fire.  She denied civilian noise exposure.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
5
LEFT
15
15
15
15
10

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner noted that the Veteran had normal hearing and excellent word recognition in each ear.  

After review of the evidence, the Board finds that service connection is not warranted for hearing loss.  The Board notes that the Veteran contends that she has hearing loss in her ears, particularly in the left ear which intermittently "loses all hearing."  Although the Veteran is competent to report her symptomatic history, to include a history of increased difficulty hearing, she is not competent to diagnose herself with hearing loss under 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Rather, medical evidence, specifically certain audiometric findings and/or word recognition scores, is needed to that effect.  In this case, none of the medical findings of record indicate that the Veteran currently has hearing loss as defined by VA regulation in either ear, and the Veteran has not contended that there are any outstanding medical records which would suggest the existence of hearing loss, as defined by VA.  As stated above, a current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the competent evidence does not show that the Veteran has such a disability in either ear; thus, service connection is not warranted for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is denied.  



REMAND

The claim of service connection for PTSD appears to arise from the same psychiatric symptoms as those diagnosed as adjustment disorder in February 2009.  See February 2009 VA treatment record.  Medical diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.  Rather, the diagnoses need to be considered to determine the nature of the Veteran's current psychiatric condition relative to his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, additional evidentiary development under the duty to assist is required on the claim of service connection for a psychiatric disorder.

Additionally, review of the evidence reflects that the Veteran has reported receiving mental health treatment during her service in Iraq.  These treatment records are not associated with the service records, however.  Service mental health records are sometimes stored separately from service medical records and it does not appear that the RO requested the Veteran's service psychiatric records.  These records should be requested

Furthermore, VA should attempt to verify the Veteran's reported stressors of mortar attacks in Camp Liberty in November 2005 and May/June 2006 and being in an attacked convoy in August 2006.  See, e.g., April 2009 statement.      

Finally, based on the history of in-service treatment for psychiatric symptoms, the Veteran's competent history of symptoms since service, and the amendment of the regulation governing service connection for PTSD, a VA examination is needed to determine whether the Veteran currently has a psychiatric disorder that onset in service or is causally related to service.  See 38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following action:

1. Ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the claim of service connection for a psychiatric disorder.  

2.  Request the service mental health records.

3.  Ask the Veteran about the existence of any outstanding VA, private, or Vet Center treatment records, and request all reported treatment records.  

4.  Attempt to verify the reported stressors: specifically, the reported mortar attacks in November 2005 and May/June 2006 and convoy attack in August 2006.  

5.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to the examiner for review.  Prior to the examination, the AMC/RO must specify for the examiner whether the appellant served in a combat area and what non-combat area stressor or stressors it has determined are established by the record, and the examiner must be instructed which of those events may be considered for the purpose of determining whether the appellant was exposed to a stressor in service. 

If PTSD is diagnosed, the examiner should specify (1) whether each alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, onset in, was aggravated by, or was caused by service.   

A rationale for any opinion expressed should be provided.  

6.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

 
______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


